Citation Nr: 1044652	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-20 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a cervical spine 
disorder, claimed as a neck disability, to include cervical 
spinal stenosis, to include as secondary to the Veteran's claimed 
low back disorder.

4.  Entitlement to service connection for a low back disorder, to 
include post-operative lumbar disc displacement and degenerative 
joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States 
Marine Corp from September 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas which denied entitlement to the benefits currently 
sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in Little Rock, Arkansas in February 2009 
to present testimony on the issues on appeal.  He submitted 
additional evidence at that time, with a waiver of RO 
consideration of that evidence.  The hearing transcript has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
service connection for disorders of the bilateral knees, and 
cervical and lumbar spine are ready for Board adjudication.  See 
38 C.F.R. § 19.9 (2010).  Although the Board sincerely regrets 
the delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claims so that he is 
afforded every possible consideration.

Initially, the Board notes that no medical diagnosis or treatment 
pertinent to the knees is currently of record.  However, during 
hearing testimony provided in February 2009 the Veteran 
identified a Dr. Eric Gordon who had begun to treat the Veteran 
for his claimed knee condition approximately two months prior.  
The Veteran states that this physician diagnosed the Veteran with 
spurs and degenerative problems that might warrant a knee 
replacement.  As VA is on notice that these private medical 
records exist and are potentially relevant to the Veteran's 
claims, all reasonable effort to obtain them must be undertaken.  
38 C.F.R. § 3.159(c)(1) (2010).  

During his hearing testimony, the Veteran also identified other 
practitioners who treated him for his claimed back and neck 
problems in closer proximity to the time that he was discharged 
from military service.  Records should be sought from Springhill 
General Hospital and Dr. Ralph Izard as identified in the hearing 
transcript.  Id.    

Similarly, on the Veteran's VA claims form submitted in December 
2006, he identified a Dr. Ray Jewitt, who is reported as treating 
the Veteran's claimed back and neck disorders at St. Vincent's 
Hospital in 1989.  Other private medical evidence of record 
indicates the likelihood that the identified physician's name is 
actually spelled as Dr. Jouett.  See, e.g., Private medical 
records from Neurological Surgery Associates.  The Veteran 
reports that this physician performed the first spinal repair 
surgery, and as this is the closest surgical intervention in 
proximity to the Veteran's military service such records may 
contain evidence directly relevant to this claim and should be 
sought.  38 C.F.R. § 3.159(c)(1).  
Furthermore, the Board finds that a VA examination should be 
afforded the Veteran.  Upon service entrance examination in July 
1968, it is noted that the Veteran had a pre-existing compression 
fracture of the L-1 vertebrae.  Service treatment records.  The 
Veteran's contemporaneous Report of Medical History form and 
recent hearing testimony identify that this pre-service 
compression fracture occurred during a tragic motor vehicle 
accident in October 1967 in which the Veteran's brother was 
killed.   

The Veteran asserts that approximately one year following that 
accident, his spinal condition was aggravated due to the physical 
rigors of his military basic training, and in his subsequent 
military occupation.  See Board hearing transcript, February 
2009.  As such, the Board finds that a medical opinion is 
required to determine if the Veteran's preservice lumbar spine 
disability was at least as likely as not aggravated by his active 
military service.  38 C.F.R. § 3.306.  Similarly, a medical 
opinion is requested to determine if the Veteran's currently 
diagnosed cervical spine disorder is due to or the result of the 
Veteran's lumbar spine disability.  38 C.F.R. § 3.310.  

In regard to the Veteran's claimed knee disorders, the Veteran 
asserts that he first observed problems in his right knee during 
service and has continued to experience knee problems since his 
military service, ultimately spreading to his left knee as well.  
The Board finds that a medical examination and opinion is needed.  
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran to obtain any 
necessary consent and authorization to 
release medical information from any 
private medical provider with knowledge of 
the Veteran's claimed bilateral knee, 
cervical spine and lumbar spine disorders.  
This request must specifically include 
Drs. Gordon and Izard, as well as 
Springhill General Hospital identified 
in the hearing transcript within the 
claims file, and Dr. Jewitt (likely 
spelled Dr. Jouett) of St. Vincent's 
Hospital, as identified in the Veteran's 
claims form and subsequent treatment 
records.  Contact any duly identified and 
authorized medical practitioner to obtain 
the relevant medical records.  

2.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, 
must be documented in the claims 
folder.

3.  Schedule the Veteran for a VA joints 
examination to determine the nature and 
etiology of any currently diagnosed knee or 
spine disorder.  The Veteran's claims file 
and a copy of this remand should be made 
available to the examiner for review.  All 
necessary studies and tests must be 
conducted. 

The examiner is then requested to:

(a)  Identify all currently diagnosed 
disabilities affecting the Veteran's right 
knee, left knee, cervical spine, and/or 
lumbar spine;

(b)  Identify the approximate date of onset 
for any chronic acquired disability 
identified in (a); 

(c)  Opine whether any current knee or spine 
disability was at least as likely as not 
(probability of 50 percent or greater) 
incurred in or aggravated by active military 
service, to include consideration of the 
following;

(d)  The Veteran is shown to have had an L-1 
compression fracture resulting from an 
October 1967 motor vehicle accident, an 
injury noted to have pre-existed the 
Veteran's military service.  Thus, the 
examiner is asked to opine if it is at least 
as likely as not that a lumbar spine 
disability was permanently aggravated by 
military service, as evidenced by any 
increase in severity during service, beyond 
the natural progress of any such disease;

(e)  Opine whether it is at least as likely 
as not that any current cervical spine 
disability was caused or aggravated by the 
Veteran's claimed lumbar spine disability; 

(f)  If arthritis of any knee or spine joint 
is diagnosed, identify whether it is at 
least as likely as not, based upon the 
evidence of record, that any such arthritis 
was  present within one year from discharge 
from active military service, i.e. during or 
before April 1971.  

An adequate supporting rationale must 
be provided for each opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are unable 
to reach an opinion because there are 
insufficient facts or data within the 
claims file to facilitate a more conclusive 
opinion, please identify the relevant 
testing, specialist's opinion, or other 
information required in order to resolve 
the need for speculation. 

The examiner should note that aggravation 
is defined for legal purposes as a 
permanent worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.  

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed above.  
If further action is required, it should 
be undertaken prior to further claims 
adjudication.  

5.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending a scheduled VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


